DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-2 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-2 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/09/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 4-5 “the outer circumference” should be amended to –an outer circumference–.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear whether the recitation “said suction cup under suction” is referring to the suction cup recited earlier in the vacuum state or to some other element for example the term “a ring frame under suction” was introduced as a label.
Claim 2 recites the limitation "the pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the reduced pressure" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the atmospheric pressure" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/explanation is required.
	Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The prior art of record teaches the basic structure of a ring frame holding mechanism for holding a lower surface of a ring frame under suction. However, the prior art of record have failed to teach at least the combination of a ring frame holding mechanism for holding a lower surface of a ring frame under suction in a condition where said ring frame is set at a target position by using positioning means, the outer circumference of said ring frame being formed with four flat surfaces including a pair of first flat surfaces opposed in parallel to each other and a pair of second flat surfaces opposed in parallel to each other, said ring frame holding mechanism comprising:
 	a table having an upper surface for mounting the lower surface of said ring frame, said table including a recess formed on the upper surface of said table, said recess having an upper opening; a flexible suction cup provided in said recess so as to be exposed to said upper opening of said recess; a vacuum source for applying a vacuum to said suction cup; a suction passage for connecting said suction cup to said vacuum source; a first valve provided in said suction passage; an air source for supplying air to said suction cup; an air supply passage for connecting said suction cup to said air source; and a second valve provided in said air supply passage; said suction cup having an upper end normally projecting upward from said upper opening of said recess, the upper end of said suction cup capable of being stored into said recess by being depressed downward; wherein when said first valve is closed and said second valve is opened to supply air from said air source to said suction cup and 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631